PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/326,632
Filing Date: 19 Feb 2019
Appellant(s): KANNIAINEN et al.



__________________
Kurt G. Briscoe
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 15, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 15, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-15 and 18-19 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Palla-Venkata et al, US 2012/0122998.
Palla-Venkata et al, US 2012/0122998, discloses a liquid composition comprising 0.5-15% by weight of a surfactant selected from the group consisting of anionic surfactants, nonionic surfactants, amphoteric/zwitterionic surfactants, cationic surfactants, and mixtures thereof, wherein the anionic surfactant comprises 50-100% of the surfactants (see abstract and paragraphs 13-14), and 0.05-3.0% by weight of a low molecular weight, water soluble polymer, such as carboxymethyl cellulose, having a molecular weight of 1,000-150,000 (see paragraphs 62-64), per the requirements of the instant invention.  Specifically, note Examples 1-6 in Table 2 which disclose compositions containing 5.5% by weight of sodium lauryl ether sulphate with 1 mole of ethylene oxide, 2.5% by weight of cocamide propylhydroxy sultaine, 1.5% by weight of CEKOL 10000 (i.e. a carboxymethyl cellulose having a molecular weight of 10,000) and 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

(2) Response to Argument
Appellant continues to argue that Palla-Venkata et al, US 2012/0122998, does not disclose, with sufficient specificity, a composition containing a polysaccharide having a molecular weight of from about 1,000-80,000 Daltons, as required by appellant in the instant invention.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Palla-Venkata et al clearly discloses, with sufficient specificity, a composition containing a carboxymethyl cellulose that has a molecular weight of 10,000 (see Examples 1-6 in Table 2 of Palla-Venkata et al) as required in the instant claims. 

    PNG
    media_image2.png
    149
    694
    media_image2.png
    Greyscale
(see [0075])
 Furthermore, with regards to MPEP 2131.03(II), the examiner asserts that Examples 1-6 in Table 2 of Palla-Venkata et al contain 1.5% by weight of a carboxymethyl cellulose with a molecular weight of 10,000, which is the only carboxymethyl cellulose component in these 6 Examples.  Also, the examiner 
With respect to Appellant’s 1.132 Declarations submitted on December 11, 2020 and September 3, 2021, the examiner asserts that applicant has not shown that the molecular weight of CEKOL 10000 was not 10,000 as of the filing date of US 2012/0122998.  The examiner asserts that trademarks and tradenames change over time, and that the molecular weight of CEKOL 10000 disclosed in Palla-Venkata et al, US 2012/0122998, may have been 10,000 as of the November 15, 2010 filing date of this PG Pub.  Furthermore, the examiner respectfully maintains that a molecular weight of 10,000 for the carboxymethyl cellulose component is consistent with the teaching of a molecular weight of 1,000-150,000 taught in Palla-Venkata et al, US 2012/0122998 (see paragraphs 62-64).









Respectfully submitted,
/BRIAN P MRUK/
Primary Examiner, Art Unit 1761

Conferees:
/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761                                                                                                                                                                                                        
/Benjamin L. Utech/
Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.